ENTRY ORDER

                        SUPREME COURT DOCKET NO. 2013-284

                                     JULY TERM, 2013

In re Rosemary A. Macero                         }    Original Jurisdiction
                                                 }
                                                 }
                                                 }    Professional Responsibility Board
                                                 }
                                                 }    PRB NO. 2013-022

                        In the above-entitled cause, the Clerk will enter:

        A hearing panel of the Professional Responsibility Board has filed a report with the Court
recommending that petitioner Rosemary A. Macero be reinstated to the practice of law in
Vermont. The report notes that petitioner was originally suspended for one year from the
practice of law in the State of Massachusetts in May 2011 and that this Court, in June 2011,
imposed the reciprocal discipline of a one-year suspension from the practice of law in the State
of Vermont. On May 4, 2012, the Massachusetts Supreme Judicial Court issued a judgment of
reinstatement in favor of petitioner, noting that it was without objection by the bar counsel, and
she was also subsequently reinstated to the practice of law in the State of New Hampshire, the
New York Supreme Court Appellate Division, the United States District Courts of
Massachusetts, New Hampshire, and the Northern District of New York, and the First Circuit of
the United States Court of Appeals.

       Based on the hearing panel’s findings and conclusion that petitioner has met the
requirements for reinstatement, the Court hereby reinstates petitioner Rosemary A. Macero as a
member of the bar of the State of Vermont. Petitioner shall comply with the requirements
M.C.L.E. § 8.

                                              BY THE COURT:



                                              Paul L. Reiber, Chief Justice


                                              John A. Dooley, Associate Justice


                                              Marilyn S. Skoglund, Associate Justice


                                              Brian L. Burgess, Associate Justice


                                              Beth Robinson, Associate Justice